DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview/email with  Lev Iwashko and Jaric Loving on June 7, 2022 as follows:

1. (Currently Amended) A system connected to an external computing device running logically arithmetic computer instructions thereon alert a third party during an emergency, the system comprising: 
a discreet notification device removably disposed on at least a portion of a steering wheel of a vehicle running the logically arithmetic computer instructions thereon, the discreet notification device comprising: 
a body, 
a primary emergency button disposed on at least a portion of the body to transmit an emergency signal to the external computing device to make an emergency call based on determination of 
a deactivation button disposed on at least a portion of the body; and 
a foot notification device disposed on at least a portion of a floor of the vehicle running the logically arithmetic computer instructions  thereon, the foot notification device comprising: 
another body, and 
a secondary emergency button removably disposed on at least a portion of the another body to transmit the emergency signal to the external computing device to make the emergency call to at least one third party in response to depressing the secondary emergency button; wherein the discreet notification device further comprises: an audio unit disposed on at least a portion of the body to receive at least one sound input therein, and emit at least one other sound therefrom; and an intercom switch springingly disposed on at least a portion of the body to allow sound to be emitted from the audio unit in response to moving to on in a first position, and preventing sound from being emitted from the audio unit in response to moving to off in a second position.
2 (Cancelled)
3. (Currently Amended) The system of claim [[2]] 1, wherein the discreet notification device further comprises: a pressure sensor disposed within at least a portion of the body to detect at least one of a pressure level and a duration of time depressed on the primary emergency button.
4. (Previously Presented) The system of claim 3, wherein the discreet notification device further comprises: a control unit disposed within at least a portion of the body to compare the pressure level to a predetermined pressure level and the duration of time depressed to a predetermined duration of time depressed.  
5. (Currently Amended) The system of claim 4, wherein the control unit confirms the intentional press and transmits the emergency signal using the logically arithmetic computer instructions to the external computing device to make the emergency call to the at least one third party in response to determining the pressure level exceeding the predetermined pressure level and the duration of time depressed exceeds the predetermined duration of time depressed on the primary emergency button.  
6. (Currently Amended) The system of claim 4, wherein the control unit confirms an accidental press and monitors a predetermined countdown.  
7. (Previously Presented) The system of claim 6, wherein the control unit vibrates during the predetermined countdown.  
8. (Previously Presented) The system of claim 6, wherein the control unit prevents transmission of the emergency signal in response to depression of the deactivation button.  
9. (Previously Presented) The system of claim 6, wherein the control unit transmits the emergency signal in response to receiving predetermined consecutive depresses of the primary emergency button.  
10. (Previously Presented) The system of claim 6, wherein the control unit transmits the emergency signal in response to expiration of the predetermined countdown.

11. (Currently Amended) The system of claim [[2]] 1, wherein the intercom switch automatically moves to off after the emergency call has completed.
12. (Currently Amended)  The system of claim 1, wherein at least one of the discreet notification device and the foot notification device uses the logically arithmetic computer instructions to determine the at least one third party is at least one of at least one first responder and a predetermined number of people from a contact list.
13. (Currently Amended) The system of claim 12, wherein at least one of the discreet notification device and the foot notification device uses the logically arithmetic computer instructions to determine the predetermined number of people from the contact list are ranked by priority.
14. (Currently Amended) The system of claim 1, wherein at least one of the discreet notification device and the foot notification device uses the logically arithmetic computer instructions to perform at least one of silence at least one incoming call and transfer the at least one incoming call to voicemail.
15. (Currently Amended) The system of claim 1, wherein at least one of the discreet notification device and the foot notification device uses the logically arithmetic computer instructions to provide a geographical location to the external computing device.
16. (Currently Amended) The system of claim 1, wherein the discreet notification device receives at least one vocal input for the logically arithmetic computer instructions to use a code phrase to transmit the emergency signal to the external computing device to make the emergency call.
17. (Previously Presented) The system of claim 1, further comprising: an attacker deterrent unit removably disposed on at least a portion of a rear passenger area of the vehicle to emit a high-pitched buzzing sound in response to depressing the primary emergency button and the secondary emergency button, such that the high-pitched buzzing sound has a frequency level and a signal-to-noise ratio level intolerable to people.


The following is an examiner's statement of reasons for allowance: 
(i)	Obayuwana teaches, “a vehicle emergency system, which alerts drivers, passersby, and emergency responders of vehicle and personal emergencies, in occasions that occupant(s) of vehicle(s) is(are) unable to personally request help or notify others, of actual or impending emergencies. Upon activation, the system selects a pre-programmed alert message(s), which is/are conspicuously displayed or relayed, through appropriate media, based on the alert-type selected. The system also can disable a vehicle under certain circumstances. Alert messages are programmed to communicate personal, such as medical emergencies; vehicle-related emergencies, like flat tires or brake problems, as well as requesting assistance. VEMAS prevents accidents and injuries in situations where the driver is unable to properly control the vehicle, by alerting other drivers to steer clear of the vehicle having the emergency. It provides faster medical response, such as CPR, since other drivers, passengers or passersby may be doctors, nurses or other medical professionals who may be able to respond faster than an ambulance or the police. When properly utilized, this system will serve as a safety and security system, which may provide beneficial solutions in life or death situations, Abstract”.
Mader teaches, “The present invention provides a system and method that provides a standardized and portable automatic emergency event notification, or AEEN, device which detects a vehicle or other transport emergency event and then automatically and directly dials 911 emergency services and further provides the 911 operator with important information pertaining to the emergency event. Ordinary transport owners may readily install the AEEN device of the present invention into their vehicle or other transport. The AEEN device does not involve a subscription service and the device cellphone which places the 911 call does not require activation on a wireless service network, Abstract”.
Lui teaches, “A device may detect a trigger associated with a vehicle. The device may determine registration information, associated with the vehicle, based on detecting the trigger. The registration information may include information associated with a user device associated with the vehicle. The device may determine that the user device is not within a particular distance of the vehicle. The device may provide, to the user device and based on determining that the user device is not within the particular distance of the vehicle, an alert associated with the vehicle. The alert may be provided via a communications network. The device may determine, after providing the alert to the user device, that an action, associated with the vehicle, is to be performed. The device may cause the action, associated with the vehicle, to be performed, Abstract”. 

The prior arts of record above, however, fail to teach (or render obvious, alone or in combination)  system connected to an external computing device running logically arithmetic computer instructions thereon alert a third party during an emergency, setting forth specifically in the independent claim… “a secondary emergency button removably disposed on at least a portion of the another body to transmit the emergency signal to the external computing device to make the emergency call to at least one third party in response to depressing the secondary emergency button; wherein the discreet notification device further comprises: an audio unit disposed on at least a portion of the body to receive at least one sound input therein, and emit at least one other sound therefrom; and an intercom switch springingly disposed on at least a portion of the body to allow sound to be emitted from the audio unit in response to moving to on in a first position, and preventing sound from being emitted from the audio unit in response to moving to off in a second position”.

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651